Citation Nr: 1119139	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for epilepsy.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 hearing.  This case has been held open at the attorney's request until May 13, 2011, for the submission of additional evidence.  The date has passed, no additional development has been accomplished, and the case is now before the Board for review.

The issue of entitlement to service connection for epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for epilepsy was previously denied in a rating decisions that were dated in August 2002 and December 2002.  It was held that there was no showing of a seizure disorder in service or within 1 year following separation from service.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal there from.

2.  The evidence received since the December 2002  rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for epilepsy.


CONCLUSIONS OF LAW

1. The RO's rating decisions in August 2002 and December 2002 that denied service connection for epilepsy are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for epilepsy. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken below on the claim that is decided herein, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  The further development required for the Veteran's claim for service connection for epilepsy is addressed in the remand portion of this decision.

New and Material Evidence

In an August 2002 rating decision , the RO denied service connection for the Veteran's epilepsy because no nexus to service was shown.  The Veteran requested reconsideration, and his claim for service connection for epilepsy was again denied in a December 2002 rating decision.  The evidence considered at that time included the Veteran's service treatment records, private treatment records, and a VA examination report that primarily addressed the Veteran's left shoulder disability.  The Veteran did not timely perfect and appeal from either of these decisions, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, evidence received after December 2002 includes additional private treatment records, a letter from Dr. H.H., and the Veteran's testimony at his November 2010 hearing.  The Veteran's private treatment records show continued treatment for epilepsy but do not address the cause thereof.  In a January 2009 letter, Dr. H.H., the Veteran's treating physician, opined that his epilepsy was "perhaps triggered in part" by an in-service head injury and that there "may in fact be a causal connection" between the Veteran's military service and his epilepsy.  The Veteran had not mentioned a head injury during service prior to the issuance of the December 2002 rating decision. 

At his hearing, the Veteran testified that he hit his head on two occasions during service.  On the first occasion, which was in 1978, the Veteran was hit by a van.  The Veteran testified that although he primarily received treatment for a shoulder injury as a result of this accident he did hit his head and lose consciousness.  He testified that he also got headaches after this injury.  The Veteran testified that he hit his head again when he was struck by a tree branch while riding atop an armored personnel carrier.  He testified that he was knocked back into the carrier and that he lost consciousness as a result of this injury.  The Veteran testified that his seizures onset shortly after receiving these injuries.

This evidence is new because it was not of record at the time of the previous denial.  It is material because, its credibility being presumed for purposes of the new and material analysis, taken together it raises a reasonable possibility of substantiating the Veteran's claim.  The Veteran identified two head injuries during service and submitted a medical opinion indicating the possibility of a link between those injuries and the Veteran's epilepsy.

For this reason, the Veteran's claim for service connection for epilepsy is reopened.


ORDER

New and material evidence having been received, the claim for service connection for epilepsy is reopened. 


REMAND

At the Veteran's November 2010 hearing he indicated that he received treatment for his epilepsy from the Lahey Clinic.  Records from this medical facility are not part of the claims file and should be obtained.

Further, a review of the evidence indicates that the Veteran initially reported that his epilepsy onset in 1984, approximately 3 years after service.  In conjunction with his current claim, the Veteran reported that his seizures started in service or within a short time thereafter.  The latter testimony is not credible given the Veteran's earlier report of an onset date in 1984.  The Veteran submitted a medical opinion from Dr. H.H. indicating that there was a potential relationship between the in-service head injuries that were reported by the Veteran and his epilepsy.  However, in addition to being speculative, the letter indicates that Dr. H.H. erroneously believed that the  Veteran's symptoms started during his service.  Nonetheless, having identified head injuries during service and a potential link between such injuries and his epilepsy, a VA examination should be conducted in order to determine whether the in service head injuries that were reported by the Veteran led him to later develop epilepsy after his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide a release enabling VA to obtain his treatment records from the Lahey Clinic.  If the requested authorization is provided, then VA should attempt to obtain these records.  If VA is unable to obtain the records then this fact should be documented in the claims file and the Veteran and his representative should be notified of VA's inability to obtain the records.  The RO should also inform the Veteran and his representative that they may submit these records themselves in lieu of providing an authorization.

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's seizure disorder.  The examiner should review the claims file and provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the in-service head injuries that were reported by the Veteran led him to develop epilepsy that onset in 1984, or whether there is other likely etiology that can be identified from the record.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


